i)

10
{1
12
13
14
15
16
17

18

 

 

Case 2:20-mj-00401-NJK Document 10 Filed 05/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj- GUOI- NYE
Plaintiff, [Proposed] Order on Stipulation
to Extend Deadlines to Conduct
v. Preliminary Hearing and
File Indictm . ii Sm mon
SALVADOR OSEGUERA-MARTINEZ, PILED — ny
aka SALVADOR OSEGURA-MARTINEZ, SERRE NSNSEAIRTES OF H720°0
aka SALVADOR OSEGURA, [|
aka SALVADOR MARTINEZ, 48 2020
aka SALVADOR OSEGURAMARTINEZ, IMAMAY |
aka SALVADOR MARTINEZOSEGURA, re
wLERGLERK US: DST cou RI
Defendant. aL ey: “DSTISIRT on wn =
Based on the stipulation of counsel, good cause appearing, and the best interest of

justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)@) and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

D
on \ une |, 2020 at the hour of 4:00 p.m., be vacated and continued to| UO ust 1,208
the hour of 4 Ddpm) oa

DATED this [Baay of May, 2020.

 

HONORABLE
UNITED STATES MAGISTRATE JUDGE

wa

 

|
